À

MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité" Travail‘ Progrès

CABINET (OH i

DIRECTION GENERALE DE L'ECPNO
FORESTIERE l'4

DIRECTION DES FORET:
SERVICE DE LA GESTION F IERE Q

CAHIER DE CHARGES PARTICULIER

Relatif à la Convention de Transformation, conclue entre le Gouvernement
congolais et la Société COFIBOIS, pour la mise en valeur de la superficie
forestière de 52.600 ha située, dans l'Unité Forestière d'Aménagement Sud 1

(Pointe-Noire).

Article premier: L'organigramme général de la société, joint en annexe, se présente
de la manière suivante :

- Un conseil administratif

_ Une Direction Générale, comprenant :

un Secrétariat de Direction ;

un service de transformation du bois ;

un service exploitation forestière ;
un service administratif et financier

ss...

Article 2 : La Société s'engage à recruter des cadres du corps des agents des eaux et
forêts, suivant le calendrier ci-dessous : “

2004 : un poste d'encadrement ; Fs

2005 : un poste d'encadrement. : à ans

= F

Article 3: La Société s'engage, à qualification, compétence ét expérience égalés, à
recruter en priorité les travailleurs et les cadres de nationalité congolaise. |

Les cadres expatriés ont pour mission de préparer le personnel congolais à sa
promotion hiérarchique par une formation, à travers l'organisation des stages au niveau

local ou à l'étranger.

A cet effet, la Société doit faire parvenir, chaque an ée, à la Direction Générale de
l'Economie Forestière, le programme de formation.
Article 4: La Société s'engage à construire, pour Ses travailleurs, la base-vie,
comprenant :

une infirmerie ;

un économat

une école;

un système d'adduction d'eau potable ;

La société construira aussi une case de passage équipée et meublée pour les agents
des eaux et forêts, selon un plan à définir avec la Direction Générale de l'Economie
Forestière.

La base-vie devra être électrifiée et dotée d'une antenne parabolique

La Société s'engage également à appuyer les populations à développer les activités
agro-pastorales autour de la base-vie.

Article 5:Le montant des investissements se chiffre à F CFA 2.514.892.000, dont F
CFA 1.099.000.000 d'investissements prévisionnels, définis en fonction des objectifs à
atteindre, aussi bien en matière de production de grumes que de transformation
industrielle de bois, sur une période de5 ans, et F CFA 1.415.292.000
d'investissements déjà réalisés.

Le calendrier de réalisation de ces investissements est présenté en annexe.

Article 6 : Le calendrier technique de production et de transformation des grumes se
présente comme suit :

DESIGNATION ANNEES

2004 2005 2006 2007 2008

20.000 | 20.000 20.000

Production des grumes -
(volume futs

Production grumière É Ë 13.000 | _13.000.| 13.000 |
Grumes entrées usine / 11.050 11.050 41.050
Grumes exportées 1.950 1.856. 3 1.950
| Total sciages 40) ‘4420 4420
Sciages verts 2.210! ‘2.210 2.210

| Sciages séchés 2100| 2100] 2.100

©

NB : S'agissant de la production des grumes, le volume commercialisable est estimé à
du volume fûts.

ant l'installation des unités de transformation prévues, la société est tenue de livrer
priorité les bois en grumes aux industries locales, conformément à l'article 49 de la
n° 16-2000 du 20 novembre 2000 portant code forestier.

rès l'adoption du rapport d'inventaire de planification de la superficie concédée à la
té, des nouvelles prévisions de production seront établies ainsi qu'un nouveau

caleñärietde production.

Article 7: La coupe annuelle sera de préférence d'un seul tenant. Toutefois, elle
pourrait être repartie en un ou plusieurs tenants dans les zones d'exploitation difficile,
telles que les montagnes ou les marécages.

Article 8: Les essences prises en compte pour le calcul de la taxe forestière sont
celles indiquées par les textes réglementaires en matière forestière en vigueur.

Article 9 : Les diamètres minima d'abattage sont ceux fixés dans les textes
réglementaires en matière forestière en vigueur.

Article 10 : La création des infrastructures routières dans la superficie Forestière ne
devra nullement donner lieu à l'installation anarchique dés villages et campements, plus
où moins permanents, dont les habitants sont souvent responsables de feux de brousse
et des dégâts sur les écosystèmes forestiers, tels que les défrichements anarchiques, le

braconnage etc...

Toutefois, lorsque la nécessité se fera sentir, l'installation de nouveaux- villages et
campements, le long des routes et pistes forestières, ne pourra avoir lieu qu'dvec
l'autorisation de l'Administration des Eaux et Forêts, après une étude d'impact sur le
milieu, conjointement menée avec les autorités locales. ,

Article 11 : Les activités agro-pastorales seront entreprises autour de la base-vie des
travailleurs, afin de contrôler les défrichements-êt d'assurer l'utilisation rationnelle des

terres.

Ces activités seront réalisées suivant un plan approuvé par la Direction Départementale
de l'Economie Forestière du Kouilou, qui veillera ay  süivi etau contrôle de-sa mise en
L RE DONS &

œuvre.

Article 12 : Conformément aux dispositions de l'article 18 de Cette convention, la
société s'engage à livrer le matériel suivant et à réaliser les travaux ci-après, au profit
des collectivités et populations locales et de l'Administration Forèstière:: ae

i— sù

A)- Contribution au développement socio-économique de Département du
Kouilou

En permanence

réhabilitation du tronçon routier Kimpessi-les Saras (10 Km);
4

n des médicaments à la sous préfecture de Mvouti à hauteur de F CFA
lion (1.000.000) ;

Année 2004

vraison de cinquante (50) tables-bancs à la Sous-Préfecture de Mvouti ;

Année 2005
1% trimestre

livraison de vingt et cinq (25) lits en bois en étages à l'internat du CEG de Mvouti ;
3° timestre É

livraison de cinquante (50) tables-bancs à la Sous-Préfecture de Mvouti
Année 2006
1” trimestre
- livraison de vingt et cinq (25) lits en bois en étages à l'internat du CEG de Mvouti.
3° trimestre

- livraison de cinquante (50) tables-bancs à la Sous-Préfecture de Mvouti ; je

B)- Contribution à l'équipement de l'Administration Forestière

En permanence

- livraison chaque année de 1.000 litres de gasoil, à la Direction Départementale de
l'Economie Forestière du Kouilou. ï

Année 2004 Ne

4° trimestre 4e STE “

- livraison d'une radiophonie à la brigade de l'Economie Forestière de Les Saras
Année 2005
17 trimestre

ivraison d'un groupe électrogène de 4,5-5 KVA à la Direction Générale de
l'Economie Forestière.

trimestre

livraison d'une (01) moto tout terrain type Yamaha YT 115, avec casque de
protection, à la Direction Générale de l'Economie Forestière.

Année 2006
3° trimestre

= livraison d'une (01) moto tout terrain Yamaha YT 115 avec casque de protection, à
la Direction Générale de l'Economie Forestière.

Dans le cadre du contrat d'exploitation forestière n° 8/MEF/DGEF/DF-SGF du 1%

octobre 1998, conclu entre le Gouvernement congolais et la Compagnie Forestière et

industrielle des Bois, et abrogé par la présente convention, la Société a déjà livré du

matériel et réalisé des travaux dont les détails sont présentés en annexe 1.

N.B : Toutefois, la construction des infrastructures et la livraison des matériels prévus
dans le cadre d e ce contrat doivent être réalisés au plus tard fin décembre 2004.

Article 13: Les dispositions du présent cahier de charges particulier doivent

obligatoirement être exécutées par la société, conformément à l'article 72 de la loi
n° 16-2000 du 20 novembre 2000, portant code forestier.

Fait à Brazzaville, le 23 Avril 2004
Pour la Société, Pour le Gouvernement,

Le Mandataire .Le Ministre de l'Economie Forestière
et dé l'Environnement, 1!
+42

Yvon Brice GOMA

3

nexe | : Matériel livré et travaux réalisés au profit de l'Administration Forestière
et des populations locales au contrat d'exploitation forestière n° 8/MEF/
DGEF/DF-SGF du 1° octobre 1998 abrogé par la présente convention.

quatre (04) boussoles chaix

une (01) machine mécanique à écrire Olympia grand chariot
dix (10) rames de papier

cinq (05) tubes à encre Geha

quatre (04) paquets de stencil

un (01) vélo moteur Mobylette -

un (01) véhicule Toyota Pick up Hilux double cabine

4- Investissements déjà réalisés

xe Il : Programme des investissements

Désignation

Quantité

Valeur d'acquisition

Année

en FCFA d'acquisition

4) Exploration Forestière

- tracteur D7G 2 180.000.000 1994

- tracteur 528 1 90.000.000 1994 |
| - élévateur 980 c 1 85.000.000 1994
|- camion benne mecedes 1 7 20.000.000 2000
| ,

- pick-up toyota 1 26.000.000 1994

- suzuki 2 6.000.000 2002-2003

- citernes à gaz oil 3 4.000.000 1998-2000

- tronçonneuses 6 5.892.000 2000-2002-2003
[Sous Total 1 416.892.000

2) Matériel de transformation

industrielle

|- scierie complète à 2 chaînes 1 415.000.000 1984

- élévateur 966 1 36.000.000 1985;
| ;
|-_menuiserie 1 8.000.000 1984

Sous Total 2 459.000.000

3) Autres investissements

=" terrain de 15.000 m° L 130.000.000 1984

bâtiments industriels et à usage x

bureau 4 200.000.000 1984

L %
- bâtiment à usage d'habitation 1 210:000.000 1984

Sous Total 3

Total (investissements e istants)

2-imwestissements Prévisionnels

Désignation

1) Exploitation Forestière

Valeur en F CFA

Année
d'acquisition

- tracteur à pneu 528 130.000.000 2004
- tracteur à chenille D7G 300.000.000 2004-2006
- véhicule de liaison 30.000.000 2005
0 - élévateur 980 100.000.000 2005
02 |- camions grumier 350.000.000 2004-2006
01 |-camionbenne 40.000.000 2004
04 |-tronçonneuses 4.000.000 2004
Sous Total 1 954.000.000
2) Matériel de transformation industrielle È
- Montage nouvelle chaîne et 85.000.000 2006
01 modernisation scierie
- Construction hangar 5.000.000 2004
- Séchoir à bois 15.000.000 2005
- Elévateur 15.000.000 2004
- Extension menuiserie 5.000.000 2006
Sous Total 2 125.000.000
3) Construction bases vies ; case de
passage ; infirmerie et économat 20.000.000
Sous total 3 20.000.000
Total (investissement prévisionnels 1.099.000.000
2.514.892.000

Total Général (1+2)

Annexe Ill : Détails des emplois

Désignation

Emplois
existants

Emplois à créer

2004

2005

2006

2007

2008

a) Direction

Directeur

Comptable

Chef personnel

Chargé d'approvisionnement

SITotal (a)

b)Exploitation

Chef d'exploitation
Chefs de chantiers
Pointeurs-cubeurs
Abatteurs

Aides abatteurs
Conducteurs D7
Aides conducteurs
Conducteur 528
Aide conducteur 528
Conducteur 980
Aide conducteur 980
Chauffeur camion citerne
Chauffeurs benne
Chauffeur liaison
Chauffeur grumiers
Aide chauffeur grumier
Marqueur forêts
Guides

Numéroteur

Chef mécanicien
Mécanicien caterpilar
Mécanicien auto
Réparateur scies
Aide mécanicien
Pneumatique
Electricien auto
Gardien

error || FE

ans es ST D sai ee nee

S/Total (b)

almswsmt

b) Transformation

Chef scierie
Chef d'équipe
Affûteurs
Soudeurs
Machinistes
Aides machinistes
Mécaniciens
Tronçonneur
Pointeur l
Aide pointeur
Caissière

+200 30B8DNN

an

[Comptable
Contrôleur

Conducteur 966

Conducteur élévateur Manitou
Cercleur

Gardien

Menuisier

Aide menuisier

Infirmier

Chargé économat

EC

Sous Total (c)>
Total Général

Annexe IV : Organigramme général de la Société

Conseil administratif

Direction Général

Secrétariat

Service administratif et Service Service de transformation
financier d'exploitation industrielle

a
Section Section Chantier
personnel Finances Mbamba
